Investment Office (916) 795-3400 phone(916) 796-2842 fax www.calpers.ca.gov May 28, 2009 Dear Fred's Inc. Shareowner: SUPPORT PROPOSAL #3 TO PROVIDE FOR MAJORITY VOTE IN DIRECTOR ELECTIONS We are writing to urge you to vote FOR Proposal #3 at Fred's Inc. June 17, 2009 annual meeting of shareowners. CalPERS is the nation's largest public pension fund with approximately $165 billion in assets and as of record date May 1, 2009, CalPERS owned approximately 202,600 shares of Fred's common stock. Proposal #3 is a non-binding shareowner proposal asking the Board of Directors to amend the Company's articles of incorporation and/or bylaws to provide that director nominees shall be elected by the affirmative vote of the majority of votes cast at an annual meeting of shareholders, with a plurality vote standard retained for contested director elections. CalPERS urges Fred's shareowners to vote "FOR" Proposal #3. FRED'S STOCK PRICE UNDERPERFORMANCE Fred's stock has underperformed both the Russell 3000 lndex and Russell 3000 GlCS Industry Peer lndex over the 5 year period ending April 30, 2009. Time period ending 4/30/2009 Freds Inc (FRED) Russell 3000 Index Relative Return Russell 3000 Index Retailing Russell 3000 GlCS Industry Peer Index Relative Return Russell 3000 GlCS Industry Peer Index 5 years -24.14% -10.78% -13.36% 22.28% -46.4% 3 years -1.72% -29.37% 27.64% -1.26% -0.47% Source: Factset LACK OF ACCOUNTABILITY TO SHAREOWNERS Shareowners lack the ability to hold Board members truly accountable for poor performance because of the ease of director re-elections under the current plurality voting structure. In addition, the company has disregarded multiple shareowner attempts to correspond in a constructive dialog surrounding the issue of majority voting.
